Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding Double Patenting Rejection
2.	 A terminal disclaimer for US patents 11,068,072 and 10,775,897 has been received and approved.  Therefore, double patenting rejection has been withdrawn.
Claim Objections
3.	Claims 1-4 are objected to because of the following informalities:  Claim 1 and 2 has been amended to recite a virtual information but claims 1 and 2 further recite the virtual object information.  Therefore, antecedent basis should be amended to be consistent.  For purposes of examination, Examiner shall interpret a virtual information to be a virtual object information. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaptsan et al. (U.S. Patent Application Publication No. 2017/0186064 A1) in view of Adam Michael Baumberg (U.S. Patent Application Publication No. 2003/0160785 A1).
7.	Regarding Claim 1 (Currently amended), Kaptsan discloses A display terminal comprising; (paragraph [0031] reciting “FIG. 1 is a diagram 100 illustrating an example embodiment of the present invention. A user 102 can collaborate with subsequent users 106a-c on a model of a 3D product 103 displayed on a user device 104. …”; 
	paragraph [0057] reciting “Client computers and/or devices 50 and one or more server computers 60 provide processing, storage, and input/output devices executing application programs and the like. The client computers/devices 50 can also be linked through a communications network 70 to other computing devices, including other client computers/devices 50 and server computers 60. …”  Device 104 corresponds to a computer device with a display screen.)	a controller, and (paragraph [0058] reciting “… The system bus 79 is essentially a shared conduit that connects different elements of a computer system (e.g., processor, disk storage, memory, input/output ports, network ports, etc.) that enables the transfer of information between the elements. …”)	a communication interface configured to communicate a 5network, (paragraph [0058] reciting “… A network interface 86 allows the computer to connect to various other devices attached to a network (e.g., network 70 of FIG. 9). …”) 	wherein the controller is configured to control to display a virtual object, (paragraph [0013] reciting “… The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …”	Processor is connected to display through system bus 79 and allows for images to be transferred into the display through system bus 79.)
	wherein the controller is configured to control to transmit a virtual information to update an attribute information in accordance with a user operation from the communication interface to the network, (paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user.”;
	paragraph [0031] reciting “FIG. 1 is a diagram 100 illustrating an example embodiment of the present invention. A user 102 can collaborate with subsequent users 106a-c on a model of a 3D product 103 displayed on a user device 104. The user device 104 is operatively connected to a retail server 114 and one or more social media platforms 112, and other user devices 108 via a cloud 110. The user 102 can select a 3D product offered by the retailer for customization. The user 102 can send updates to the 3D model 132 to the retail server 114 via the cloud 110. …”;
	paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selecting the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”;
	Thus, once the other users are locked out, the specific user can make virtual changes to the 3D model, such as changes to attributes such as color/shape/material of the 3D model.  These updates (virtual information) are then transmitted to update the 3D model’s attributes.)
	wherein the communication interface is configured to receive (paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …” ; 	paragraph [0031] reciting “… The user 102 can select a 3D product offered by the retailer for customization. The user 102 can send updates to the 3D model 132 to the retail server 114 via the cloud 110. Examples of social media platforms 112 can …”	The 3D model is delivered via network through network interface 86 from retail server to user device as shown in FIG. 1.) the virtual object information which includes a shared 10virtual object for which an operation authority is given (paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selecting the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”
	The element is a portion of the 3D object. Therefore, a portion of the 3D object or 3D portion of the object is given to a user and is no longer selectable to be edited by others.  The attribute information corresponds to shapes/size/material and are part of the operation authority given to the user on the user’s own specific display device.)
	which only a specific display terminal has an operation authority in accordance with the attribute information, (paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selecting the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”  	The 3D element to be modified once selected is only editable on by that person and no other person can change it.  Therefore, only the computer of the user can perform editing to the 3D element.)
	wherein the communication interface is configured to transmit information which updates the virtual object 20information necessary for displaying and operating the virtual object on each display terminal to the network, (see FIG. 1 wherein updates such as 132 and 130 and 126 are transmitted from users to other user’s display screen  (such as user devices 108) and to the server.)	and wherein the communication interface is configured to receive updated attribute information from the network based on the information. (see FIG. 1 wherein updates such as 132 and 130 and 126 are transmitted from users to other user’s display screen (such as screens of user devices 108) and to the server.)
	While not explicitly disclosed by Kaptsan, Baumberg discloses and a private virtual object for (paragraph [0026] reciting “… In this embodiment, this is achieved by storing a copy of the image of the 3D computer model to be edited by the user, comparing the stored copy image with the changed image after it has been edited by the user, and applying the differences between the two images (representing the changed image data) to the texture map data.”  	Therefore, a changed image of the 3D element is made for editing and its changes does not change the original 3D element, which is the shared element.)
wherein the controller is configured to control copying 15the shared virtual object to generate the private virtual object or merging the private virtual object with the shared virtual object of a copy source, (paragraph [0026] reciting “… In this embodiment, this is achieved by storing a copy of the image of the 3D computer model to be edited by the user, comparing the stored copy image with the changed image after it has been edited by the user, and applying the differences between the two images (representing the changed image data) to the texture map data.”  	Here a copy of the original is kept while a changed copy is made and has edits.  Once the changes to the 3D element are performed, the difference are compared between the copy 3D model and the changed image and difference are applied or merged together into a newly modified 3D element which is than transmitted back the other user devices as disclosed in Kaptsan..)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaptsan with Baumberg so that the editing of the 3D element is performed on a copy of the 3D element as shown in Baumberg.  Kaptsan shows that the selected 3D element for editing is displayed on a user’s display device.  Kapstan modified by Baumberg ensures that the selected 3D element creates a copy that is then edited.  The differences between the changed 3D element and the originally selected 3D element are merged into the originally selected 3D element.  This is a beneficial modification as it ensures that the user views what changes has been made to the 3D element while the user is making those changes.  This gives the user a better sense of what the original is and what the currently modified 3D element is before approving of the changes.
8.	Regarding Claim 3 (Original), Kaptsan further discloses The display terminal according to claim 1, wherein the controller is configured to control to display the virtual object based on the updated attribute 25information. (paragraph [0032] reciting “Once the subsequent users 106a-c are authenticated, the retail server 114 allows the subsequent users 106a-c to enter updates to the 3D model 128 at the retail server 114. The user 102 can receive updates 130 from other users and the subsequent users 106a-c can receive updates 126 from other users. These updates 130 and 126, respectively, update the displays of the model of the 3D product 103 on the user devices 104 and 108.”;
	paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …”  	Therefore, the displaying of 3D model elements and the updates to the 3D element are controlled by the processor as the updates are distributed from editor to other users.  Updates to the 3D model/element are also reflected among the displays of the user devices.)
9.	Regarding Claim 2 (Currently amended), Kaptsan discloses A display terminal comprising; (paragraph [0031] reciting “FIG. 1 is a diagram 100 illustrating an example embodiment of the present invention. A user 102 can collaborate with subsequent users 106a-c on a model of a 3D product 103 displayed on a user device 104. …”; 
	paragraph [0057] reciting “Client computers and/or devices 50 and one or more server computers 60 provide processing, storage, and input/output devices executing application programs and the like. The client computers/devices 50 can also be linked through a communications network 70 to other computing devices, including other client computers/devices 50 and server computers 60. …”  Device 104 corresponds to a computer device with a display screen.)	a controller, (paragraph [0058] reciting “… The system bus 79 is essentially a shared conduit that connects different elements of a computer system (e.g., processor, disk storage, memory, input/output ports, network ports, etc.) that enables the transfer of information between the elements. …”)	and a communication interface configured to communicate a network, (paragraph [0058] reciting “… A network interface 86 allows the computer to connect to various other devices attached to a network (e.g., network 70 of FIG. 9). …”) 	5wherein the controller is configured to control to display a virtual object, (paragraph [0013] reciting “… The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …”	Processor is connected to display through system bus 79 and allows for images to be transferred into the display through system bus 79.)
	wherein the controller is configured to control to transmit a virtual information to update an attribute information in accordance with a user operation from the communication interface to the network, (paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user.”;
	paragraph [0031] reciting “FIG. 1 is a diagram 100 illustrating an example embodiment of the present invention. A user 102 can collaborate with subsequent users 106a-c on a model of a 3D product 103 displayed on a user device 104. The user device 104 is operatively connected to a retail server 114 and one or more social media platforms 112, and other user devices 108 via a cloud 110. The user 102 can select a 3D product offered by the retailer for customization. The user 102 can send updates to the 3D model 132 to the retail server 114 via the cloud 110. …”;
	paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selecting the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”;
	Thus, once the other users are locked out, the specific user can make virtual changes to the 3D model, such as changes to attributes such as color/shape/material of the 3D model.  These updates (virtual information) are then transmitted to update the 3D model’s attributes.)
	wherein the communication interface is configured to receive (paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …” ; 	paragraph [0031] reciting “… The user 102 can select a 3D product offered by the retailer for customization. The user 102 can send updates to the 3D model 132 to the retail server 114 via the cloud 110. Examples of social media platforms 112 can …”	The 3D model is delivered via network through network interface 86 from retail server to user device as shown in FIG. 1.) a virtual object information which includes a shared virtual object for which an operation authority is given (paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selecting the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”
	The element is a portion of the 3D object. Therefore, a portion of the 3D object or 3D portion of the object is given to a user and is no longer selectable to be edited by others.  The attribute information corresponds to shapes/size/material and are part of the operation authority given to the user on the user’s own specific display device.)
	which only a specific display terminal has an operation authority in accordance with the attribute information, (paragraph [0036] reciting “Upon each user 102 and subsequent users 106a-c beginning customization of an element of the model of 3D product 103 by selectinsg the element for editing, the system locks all other users from customizing that element of the object. This prevents conflicts with multiple users editing the same element at the same time. Such simultaneous editing of the same element can cause problems, such as user's attempting to change the same element to different shapes, colors, or materials. A person of ordinary skill in the art can recognize, however, that each user can modify separate/different elements of the model of the 3D product 103 simultaneously.”  	The 3D element to be modified once selected is only editable on by that person and no other person can change it.  Therefore, only the computer of the user can perform editing to the 3D element.)
	wherein the communication interface is configured to transmit information which updates the attribute information 15of the virtual object necessary for displaying and operating the virtual object on each display terminal to the network, (paragraph [0038] reciting “…  The user interface further presents customization options 214, allowing the user to change different aspects of the ring, such as the material of the ring, the type of gemstone(s), or color(s), shapes, or patterns on various parts of the rings. …”;
	see FIG. 1 wherein updates such as 132 and 130 and 126 are transmitted from users to other user’s display screen (such as screens of user devices 108) and to the server.  The udpates to the 3D element can be shape/color/geometry/pattern etc. and these updated attributes are pass through the network as shown in FIG. 1 after the updates are integrated into the 3D element.)
 	and wherein the communication interface is configured to receive updated attribute information from the network based 20on the information. (see FIG. 1 wherein updates such as 132 and 130 and 126 are transmitted from users to other user’s display screen (such as user devices 108) and to the server.) 
	While not explicitly disclosed by Kaptsan, Baumberg discloses and a 10private virtual object for (paragraph [0026] reciting “… In this embodiment, this is achieved by storing a copy of the image of the 3D computer model to be edited by the user, comparing the stored copy image with the changed image after it has been edited by the user, and applying the differences between the two images (representing the changed image data) to the texture map data.”  	Therefore, a changed image of the 3D element is made for editing and its changes does not change the original 3D element, which is the shared element.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaptsan with Baumberg so that the editing of the 3D element is performed on a copy of the 3D element as shown in Baumberg.  Kaptsan shows that the selected 3D element for editing is displayed on a user’s display device.  Kapstan modified by Baumberg ensures that the selected 3D element creates a copy that is then edited.  The differences between the changed 3D element and the originally selected 3D element are merged into the originally selected 3D element.  This is a beneficial modification as it ensures that the user views what changes has been made to the 3D element while the user is making those changes.  This gives the user a better sense of what the original is and what the currently modified 3D element is before approving of the changes.
10.	Regarding Claim 4 (Original), Kaptsan further discloses The display terminal according to claim 2, wherein the controller is configured to control to display the virtual object based on the updated attribute 5information. (paragraph [0032] reciting “Once the subsequent users 106a-c are authenticated, the retail server 114 allows the subsequent users 106a-c to enter updates to the 3D model 128 at the retail server 114. The user 102 can receive updates 130 from other users and the subsequent users 106a-c can receive updates 126 from other users. These updates 130 and 126, respectively, update the displays of the model of the 3D product 103 on the user devices 104 and 108.”;
	paragraph [0013] reciting “In an embodiment, a system includes a processor and a memory with computer code instructions stored therein. The memory can be operatively coupled to said processor such that the computer code instructions configure the processor to implement a user interface module configured to provide, at a user device via a network, a user interface displaying a 3D model of a consumer product selected by a user. …”  	Therefore, the displaying of 3D model elements and the updates to the 3D element are controlled by the processor as the updates are distributed from editor to other users.  Updates to the 3D model/element are also reflected among the displays of the user devices.)
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaptsan in view of Baumberg and further in view of Hirschtick et al. (U.S. Patent Application Publication No. 2016/0246899 A1).
12.	Regarding Claim 5 (Original), while not explicitly disclosed by the combination of Kaptsan with Baumberg, Hirschtick discloses The display terminal according to claim 2, wherein the information which updates the attribute information has information related to the operation authority 10for the shared virtual object or the private virtual object. (paragraph [0033] reciting “Users receive real-time feedback ("Collaboration Cues") showing which other users are also editing the same 3D Model including feedback specific to parametric features, such as which parametric 3d feature, parametric or variational sketch, parametric dimensio1n value, or 3D assembly mating relationship other users are editing”; 
	paragraph [0181] reciting “The system allows users to create and edit meta data for parts, Part Studios, Assemblies, Drawings and foreign data (non-CAD tabs) in order to support various design processes.”
	While Hirschtick discloses changes to parts that users are editing simultaneously, these collaboration cues, in and of itself, are useful and can be used to show when a user is editing a 3D element in general.  Thus, the use can also edit the metadata of the 3D element to indicate they have edited the 3D element during the locking down of that 3D element.  Thus the updated information to a 3D element can also include metadata showing which users edited the 3D element previously.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaptsan and Baumberg with Hirschtick so that the metadata of the 3D element can be edited to include which users have collaborated on editing the 3D element.  This is a useful modification as it allows the other future users to comprehend what has been changed previously which will help the current user ascertain what needs to be edited.

Response to Arguments
13.	Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.  Applicants argue on page 7 of the Remarks that neither Kaptsan nor Baumberg discloses the limitation that the controller is configured to control to transmit a virtual information to update an attribute information in accordance with a user operation from the communication interface to the network as claimed in claims 1 and 2.  Examiner disagrees.  Kapstan discloses editing features of a 3D object such as color/shape/material and when such features are being edited, they are locked so that others cannot edit them for the 3D object in order to avoid editing conflicts.  Once the edits are finished they are sent to the server and changes are made to the 3D object’s attributes.  Therefore, Kapstan already discloses transmitting virtual information to update the attributes of a 3D object residing on a server.  Kapstan modified by Baumberg discloses doing the attribute modification on a copy of the 3D object on a local device before transmitting the changed 3D object to the conclusive 3D model on the server.  Therefore, Kapstan modified by Baumberg discloses the newly added claim limitation in both claims 1 and 2.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611